Case: 4:14-cv-00241-CDP Doc. #: 69 Filed: 07/31/20 Page: 1 of 2 PageID #: 1407




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

MICHAEL C. JAMERSON,                        )
                                            )
           Petitioner,                      )
                                            )
          v.                                )       Case No. 4:14 CV 241 CDP
                                            )
IAN WALLACE,                                )
                                            )
            Respondent.                     )

                          MEMORANDUM AND ORDER

      As I explained in my orders entered July 26, 2019 (ECF 58) and October 2,

2019 (ECF 61), petitioner Michael C. Jamerson is time-barred from seeking Rule

60(b) relief from my March 2016 order and judgment denying habeas relief as well

as my orders denying his various motions to reconsider. His recent unsuccessful

attempts to obtain similar relief in state court do not affect this determination. I will

therefore deny his renewed motion to reconsider as well as his various supplements

to his motion.

      To the extent Jamerson asks that I consider his claim of actual innocence

based on new evidence, arguing that he has now exhausted this claim in state court, a

district court may consider new habeas claims only after the appropriate court of

appeals grants a petitioner’s motion to authorize the filing of a second or successive

application for writ of habeas corpus. 28 U.S.C. § 2254(b)(3); Gonzalez v. Crosby,
Case: 4:14-cv-00241-CDP Doc. #: 69 Filed: 07/31/20 Page: 2 of 2 PageID #: 1408




545 U.S. 524, 531, 533 (2005) (habeas petitioner’s Rule 60(b) motion substantively

addressing federal grounds for setting aside state conviction based on “newly

discovered evidence” in support of a claim previously denied is in substance a

successive habeas petition). Jamerson has not sought such authorization. I must

therefore deny his request to review his claim of actual innocence.

      In view of Jamerson being time-barred from seeking reconsideration of my

previous orders and determinations in this case, and that any new claim must be filed

in a new action only after authorization by the court of appeals, any future motions

filed in this case to reconsider previous orders and determinations or to consider new

claims will be summarily denied.

      Accordingly,

      IT IS HEREBY ORDERED that petitioner Michael C. Jamerson’s motion

to reconsider my earlier orders denying his Rule 60(b) motions [65] and all

supplements in relation to his motion to reconsider [62] [63] [66] [67] are DENIED.

      IT IS FURTHER ORDERED that petitioner Michael C. Jamerson’s motion

to expedite ruling on his motion to reconsider [68] is DENIED AS MOOT.




                                           _________________________________
                                           CATHERINE D. PERRY
                                           UNITED STATES DISTRICT JUDGE

Dated this 31st day of July, 2020.
                                         -2-
